DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 10/27/2021, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.	As per rejection of claims 1 and 19 – 20 under 35 U.S.C. 101, applicant argues in substance in pages 6 – 7 that the claim feature has been previously allowed.
In response to applicant’s argument, Examiner respectfully responds that the claim features was allowed in conjunction with other claimed features. Although, the claimed features was indicated as part of the reason for the allowance, but the action also indicated that other features of the claimed is part of the basis for allowing the claim. 
The other claimed features that make the claim allowable was not included in the independent claim.
Thus, the rejection is maintained.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 1, and 30 respectively of U.S. Patent No. US 10,521,309 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims create new changes list when modification data are not in close proximity to the other modified data in the change list and backup the data using the changed list. The claim as explained above and also, indicated in the table are directed to the same invention. Thus, there is no different between the claimed limitations.
Instant Application #: 16/686,491
Patent No. US 10,521,309 B1
1. A method, comprising: adding, by one or more processors, a modified object to one or more lists of modified objects, the modified object being among a plurality of objects that are to be backed up, and the adding the modified object to the one or more lists of modified objects comprising: determining that the modified object is not within a defined proximity of other modified objects included in a corresponding at least one list of modified objects; and in response to determining that the modified object is not within the defined proximity of the other modified objects included in the corresponding at least one list of modified objects, creating a new list of modified objects and adding the modified object to the new list of modified objects; and performing a backup process with respect to the one or more lists of modified objects.
29. A method for backing up data, comprising: receiving a set of files; adding, using a processor, modified 
objects to a list of modified objects in the set of files, wherein adding modified objects to the list of modified objects comprises: in response to a determination that a modified object of the modified object is identified, determining whether the identified modified object is within a defined proximity of other modified objects included on the list of modified objects, and in response to a determination that the identified modified object is determined to not be within the defined proximity of the other modified objects, creating a new list of modified objects and adding the identified modified object to the new list of modified objects; determining whether to provide the list of modified objects to a backup process based at least in part on one or more of a threshold amount of data or a threshold number of files included in the list; and in response to a determination to provide the list of modified objects to the backup process: providing the list to the backup process for backup, wherein the backup process processes the list in connection with backing up one or more of the modified objects.
19. A system, comprising: an input interface configured to receive a set of files; and a processor configured to: add a modified object to one or more lists of modified objects, the modified object being among a plurality of objects that are to be backed up, and to add the modified isobject to the one or more lists of modified objects comprises: determine that the modified object is not within a defined proximity of other modified objects; and in response to determining that the modified object is not within the defined proximity of the other modified objects, create a new list of modified 20objects and add the modified object to the new list of modified objects; and perform a backup process with respect to the one or more lists of modified objects.
1. A system for backing up data, comprising: an input interface configured to receive a set of files; and a processor configured to: add modified objects to a list of modified objects in the set of files, wherein to add modified objects to the list of modified objects comprises: in response to a determination that a modified object of the modified object is identified, determining whether the identified modified object is within a defined proximity of other modified objects included on the list of modified objects, and in response to a determination that the identified modified object is determined to not be within the defined proximity the other modified objects, creating a new list of modified objects and adding the identified modified object to the new list of modified objects; determine whether to provide the list of modified objects to a backup process based at least in part on one or more of a threshold amount of data or a threshold number of files included in the list of modified objects; and in response to a determination to provide the list of modified objects to the backup process: provide the list to the backup process for backup, wherein the backup process processes the list in connection with backing up one or more of the modified objects.
20. A computer program product, the computer program product being embodied in a non- transitory computer readable storage medium and comprising computer instructions for:  25adding, by one or more processors, a modified object to one or more lists of modified objects, the modified object being among a plurality of objects that are to be backed up, and the adding the modified object to the one or more lists of modified objects comprising: determining that the modified object is not within a defined proximity of other modified objects; and  30in response to determining that the modified object is not within the defined Attorney Docket No. EMCCP389C112 PATENTproximity of the other modified objects, creating a new list of modified objects and adding the modified object to the new list of modified objects; and performing a backup process with respect to the one or more lists of modified objects.
30. A computer program product for backing up data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving a set of files; adding modified objects to a list of modified objects in the set of files, wherein adding modified objects to the list of modified objects comprises: in response to a determination that a modified object of the modified object is identified, determining whether the identified modified object is within a defined proximity of other modified objects included on the list of modified objects, and in response to a determination that the identified modified object is determined to not be within the defined proximity of the other modified objects, creating a new list of modified objects and adding the identified modified object to the new list of modified objects; determining whether to provide the list of modified objects to a backup process based at least in part on one or more of a threshold amount of data or a threshold number of files included in the list; and in response to a determination to provide the list of modified objects to the backup process: providing the list to the backup process for backup, wherein the backup process processes the list in connection with backing up one or more of the modified objects.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 19, and 20 are directed to abstract without significantly more. The claims recites in response to determining that the modified object is not within the defined proximity of the other modified objects included in the corresponding at least one list of modified objects, creating a new list of modified objects and adding the modified object to the new list of modified objects. The limitation of determining that modified object is not within the defined proximity under reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. There is nothing in the claim feature preventing the step from being performed in the mind. For instance, “determining” in the context of this claim encompasses the user mentally  thinking  whether the current element that was changed  and added to the list of other element that was change are from the same location.
	Similarly, the limitation of creating a new list of modified objects and adding the modified object to the new list of modified objects, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “creating” in the context of this claim encompasses the user forming another list of object was changed and assign any other similar object that relate to the condition of the modified object into the list. The limitation of performing a backup process with respect to the one or more lists of modified objects, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “performing” in the context of this claim encompasses user manually adding an object from the changed list to original data.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The computing device is/are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Mere instructions to implement an abstract idea or other exception on a computer or claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Implementing an abstract idea on a generic computer, by itself, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.
	The dependent claims 2 - 18 recites various feature of the change data and condition for using the changed data for backup. This limitation does not include additional element that preclude the claim from abstract idea. Thus, the claim is ineligible under 35 U.S.C.101. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/8/2022